.      .




                       THEATTORNEY              GENERAL
                                   OF   TEXAS


       WI&    WILSON
    AlTORNEYGENERAL

                                   January 29, 1962

           Honorable James S. Grisham      Opinion No. WWL13249
           Criminal District Attorney
           Van Zandt County                He : Where a misdemeanor offense
           Canton, Texas                        is committed in one justice
                                                precinct and a complaint is
                                                filed in a justice precinct
                                                other than the one where the
                                                offense was committed, should
                                                the case be transferredto
                                                the precinctwhere the offense
                                                was committed upon motion of
           Dear Mr. Grisham:                    the defendant.
                     This office received your request for an opinion on the
           following question:
                     "Where a misdemeanor is committed in Pre-
                cinct No. 7 in Van Zandt County, Texas, and
                the complaint is filed against the defendant
                in Precinct No. 5 and thereafterthe defendant
                timely files a motion to have the case trans-
                ferred to Precinct No. 7, the precinct in
                which the offense was committed,may the Jus-
                tice of the Peace be forced to grant said mo-
                tion or may he, as a matter of discretion,
                werrule said motion and proceed to try the
                case?"
                       We would like to call your attention to Ex aarte Brown,
           43 Tex.Crim.45, 64 S.W. 249 (19011,where in a fact situation
           sinilar to that presented to,us, the court of Criminal Appeals
           stated as follows:
                      .
                       11
                        . .  the civil jurisdictionof justices
                of the peace is limited in their territorial
                jurisdictionto the precinct, except in certain
                designated instances. No such provision has
                been enacted by the legislaturewith reference
                to criminal matters. Article 96, Code Cr.Proc.
                (now Article 60, V.A.C.C.P.) provides, 'Justices
                of the peace shall have and exercise concurrent
                jurisdictionwith other courts in all cases aris-
                ing under the criminal laws of this state, in
                                                                .




Hon. James S. Grisham, Page 2   (WW-1249)


     which punishmentis by fine only, and where the
     maximum of such fine may not exceed $200, except
     in cases involving official misconduct.' We
     hold that the term 'originalconcurrent jurisdic-
     tion' means that the territorial jurisdictionof
     the justice of the peace in criminal matters is
     co-extensivewith the limits of the county. . . .*I
          The court then held that in misdemeanor cases over
which the justice of the peace has concurrent jurisdictionthe
court has l'ampleand full constitutionalpower to try the same,
whether said offense occurred in his precinct, or in some other
precinct in said county." Ek oarte Brown, suura.
          Turning to Article 64, V.A.C.C.P.we find:
         "When two or more courts have concurrent
    jurisdictionof any criminal offense, the court
    in which an indictment or a complaint shall first
    be filed shall retain jurisdictionof such of-
    fense to the exclusion of all other courts."
          Articles 60a, 6Ca-1 and 6Oa-2 of the Code of Criminal
Procedure (H.B. 342, Acts 48th Leg., pp. 424-425), attempt to
place a restriction on which justice court has jurisdictionof a
misdemeanor case by reason of where the alleged offense was com-
mitted or where the defendant lives. In Attorney Generals' Opin-
ions No. O-6940 (1945) and No. v-496 (19481, it has been held
that these statutes are unconstitutional.
          In considering,therefore,Ex parte Brown, sum+ and
Article 64, V.A.C.C.P.we conclude that the accused does not have
the right to have his case transferredto the precinctwhere the
offense was committed.


         Where a misdemeanor offense is committed in
    one justice precinct and a complaint is filed in
    a justice precinct in the same county otherthan
    the one where the offense was committed, the case
    may not be transferredon defendant'smotion to
    the precinct in which the crime was committed.
                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas

                                By ?izil-?s~~
                                          .
    IRS:sh:wb                      Assistant Attorney General
.   .




        Hon. James S. Grisham, Page 3   WW-1249)


        APPROVED:
        OPINION COMMITTEE
        Howard W. Mays Chairman
        Riley Eugene Fletcher
        Elm& Xc?fey
        ,BillAllen
        &lcolm Quick
        REVIEWED FOR THE ATTORNEY GENERAL
        BY: Houghton Brownlee, Jr.